DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 11/22/21, have been entered in the above-identified application.

Election/Restrictions
Applicant’s election without traverse of Group II, Claims 17-20 (and newly added claims 21-36) in the reply filed on 11/22/21 is acknowledged.
The cancellation of claims 1-16 is noted.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Suggs on 1/4/22.

The application has been amended as follows:

17. (currently amended) A method for preparing a roofing element in the form of a roofing shingle, shake or tile extending substantially in a plane, the roofing element having a top surface, 
the roofing element comprising: 
a body of a foamed cured cross-linked polymer, the body having a top surface at the top surface of the roofing element and a bottom surface, the body extending substantially in the plane and having a thickness in the range of 2 mm to 35 mm; and 
a layer of weather-resistant roofing granules disposed on and adhered at the top surface of the roofing element, 
wherein the shingle, shake or tile has an asphalt content of less than about 5 wt%, 
the method comprising: 
foaming a curable composition by physically incorporating air therein to provide a foamed curable composition, the foamed curable composition being adapted to provide the foamed cured cross-linked polymer upon curing, the foamed curable composition having a wet foam density of about 0.1 to about 1.0 g/mL; 
providing a wet body of the foamed curable composition; 
disposing the granules at a top surface of the wet body of foamed curable composition; and then 
allowing the wet body of foamed curable composition to cure to provide the body of foamed cured cross-linked polymer having the granules adhered to the top surface thereof.

Allowable Subject Matter
Claims 17-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 17, while the closest prior art of record, Colafati (US 5,8373,63 A), suggests a method for preparing a roofing element in the form of a roofing shingle, shake or tile extending substantially in a plane using a foaming process (abstract, col 1, lines 1-8; col 2, line 48 – col 3, line 59; col 6, lines 4-69); nothing in the prior art of record would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention the method for preparing a roofing element in the form of a roofing shingle, shake or tile extending substantially in a plane of instant claim 1, e.g., the claimed resultant roofing shingle, shake or tile structure and claimed method of manufacture.
Regarding claims 18-36, these claims directly or indirectly depend upon instant claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783